Citation Nr: 0204367	
Decision Date: 05/10/02    Archive Date: 05/17/02

DOCKET NO.  99-08 766	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim for entitlement to service connection for 
varicocele, left testicle, status post varicocelectomy.  

2.  Entitlement to service connection for residuals of a low 
back injury with compression fractures.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse



ATTORNEY FOR THE BOARD

L. Spear Ethridge, Counsel


INTRODUCTION

The veteran had active duty from August 1975 to October 1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1998 rating action by the 
Portland, Oregon Regional Office (RO) of the Department of 
Veterans Affairs (VA).

In November 2001, the veteran testified at a personal hearing 
before the undersigned.  A transcript of that hearing is 
included in the claims folder.  

The issue regarding varicocele of the left testicle was 
denied by an unappealed rating decision, dated in February 
1976.  Since that time, the veteran's claims folder had to be 
rebuilt, and it does not appear that the RO developed this 
claim as one for new and material evidence.  However, 
regardless of the RO's disposition of the veteran's claim, 
the Board is precluded from considering the merits of his 
claim for service connection in the absence of new and 
material evidence.  Hickson v. West, 12 Vet. App. 247 (1999) 
(a finding that new and material evidence has been submitted 
is a prerequisite to the Board's jurisdiction of the merits 
of the claim).  Accordingly, the issues are as stated on the 
title page of this decision. 

Also, it is noted that service connection for compression 
fracture of vertebrae in the low back, was denied by way of a 
November 1996 rating decision.  The RO determined service 
medical records did not show the claimed fracture.  In 
December 1996, the RO attempted to notify the veteran of the 
denial.  However, that correspondence was returned as 
undeliverable in December 1996.  

In October 1997, the veteran submitted an application for 
compensation and pension, and medical release forms.  Indeed, 
therein, he provided an address different than that used to 
notify him in December 1996.  

In January 1998, the VA Records Management Center wrote a 
letter to the RO, which indicated that their center was 
unable to find the veteran's claims folder, and that a 
rebuilt folder was being provided.  

Accordingly, the Board determines that the veteran's claim 
for entitlement to residuals of a low back injury, with 
compression fractures is still pending.  The issue is as 
stated on the title page of this decision.


FINDINGS OF FACT

1.  By a February 1976 rating decision, the RO denied service 
connection for left varicocele on the basis that the 
condition pre-existed service and was not aggravated therein.  
The veteran was notified of the adverse decision and did not 
file an appeal.

2.  Evidence added to the record since the February 1976 
rating decision includes evidence that bears directly and 
substantially upon the subject matter now under consideration 
(i.e., whether the veteran's varicocele disorder was 
aggravated in service), and is so significant that it must be 
considered in order to fairly decide the merits of the claim.

3.  The evidence of record supports a finding that the 
veteran currently has residuals of left testicle varicocele, 
which preexisted his active military service, and increased 
in severity therein.

4.  The evidence of record supports a finding that the 
veteran does not have a current low back disability of 
service origin.


CONCLUSIONS OF LAW

1.  Evidence received since the final February 1976 RO 
decision, which denied the veteran's claim of entitlement to 
service connection for left varicocele, is new and material, 
and the claim for this benefit is reopened.  38 U.S.C.A. 
§§ 5108, 7105 (West 1991); 38 C.F.R. § 3.156 (2001).

2.  Left testicle varicocele, status post varicocelectomy, 
may be presumed to have been aggravated in active service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 1991); 
38 C.F.R. §§ 3.303, 3.304, 3.306 (2001).  

3.  Residuals of a low back injury with compression fractures 
were not incurred in active service.  38 U.S.C.A. §  1131 
(West 1991); 38 C.F.R. § 3.303 (2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Assist

Initially, the Board concludes that VA has fully met its 
statutory obligations to the veteran under the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107), with respect to his claims 
of new and material evidence, and entitlement to service 
connection.  

Regarding VA's duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim, the 
Board notes that the RO has informed him of the reasons and 
bases for the denial of his claims and the types of evidence 
which would substantiate each claim.  The Board concludes the 
discussions in the rating decision, the Statement of the 
Case, and the Supplemental Statement of the Case were 
sufficient to comply with VA's notification requirements. 
VCAA, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2096-97 
(2000) (to be codified as amended at 38 U.S.C. §§ 5102 and 
5103).

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  VCAA, Pub. L. 
No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) (to be 
codified at 38 U.S.C. § 5103A).  The veteran's claims folder 
was lost and had to be rebuilt.  Several attempts were made 
to retrieve medical records on his behalf.  In March 1998, 
several RO inquiries for outpatient treatment records came 
back negative, with an indication that no records were 
available for the veteran.  Again, in January 1998, the VA 
Records Management Center indicated that their center was 
unable to find the veteran's claims folder, and that a 
rebuilt folder was being provided.  

Regarding the claims on appeal, the Board finds that the RO 
has requested all relevant treatment records identified by 
the veteran.  Also of record are his service medical records.  
Further development and expending of VA's resources is not 
warranted.  Accordingly, the Board finds that it is not 
prejudicial to the veteran to proceed to adjudicate the 
claims.  Bernard v. Brown, 4 Vet. App. 384 (1993).


II.  Legal Analysis

Regulations provide that an appeal consists of a timely filed 
notice of disagreement in writing and, after a statement of 
the case has been furnished, a timely filed substantive 
appeal.  38 C.F.R. §§ 20.200, 20.302 (2001).  Absent appeal, 
a decision of a duly constituted rating agency or other 
agency of original jurisdiction shall be final and binding on 
all VA field offices as to conclusions based on evidence on 
file at the time VA issues written notification in accordance 
with 38 U.S.C.A. § 5104 (West 1991).  38 U.S.C.A. § 7105(c) 
(West 1991); 38 C.F.R. § 20.1103 (2001).

A final and binding decision shall not be subject to revision 
on the same factual basis except as provided by regulation.  
See 38 C.F.R. § 3.105 (2000).  If new and material evidence 
is presented or secured with respect to a claim that has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.  38 U.S.C.A. § 5108; 
Hickson v. West, 12 Vet. App. 247 (1999).

New and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a).  In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 
1998), the Federal Circuit noted that new evidence could be 
sufficient to reopen a claim if it could contribute to a more 
complete picture of the circumstances surrounding the origin 
of a veteran's injury or disability, even where it would not 
be enough to convince the Board to grant a claim.

Only evidence presented since the last final denial on any 
basis (either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence had been 
presented), will be evaluated in the context of the entire 
record.  Evans v. Brown, 9 Vet. App. 273 (1996); see also 
Hickson v. West, supra (VA must review evidence since the 
last final disallowance). 

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  In Kutscherousky v. 
West, 12 Vet. App. 369 (1999) the Court held that the prior 
holdings in Justus and Evans that the evidence is presumed to 
be credible was not altered by the Federal Circuit decision 
in Hodge.

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106- 
475, 114 Stat. 2096 (2000) left intact the requirement that a 
veteran must first present new and material evidence in order 
to reopen a previously and finally denied claim under 
38 U.S.C.A. § 5108.  Before the Board may determine whether 
the duty to assist is fulfilled and proceed to evaluate the 
merits of that claim.  It is specifically noted that nothing 
in the Act shall be construed to require the Secretary to 
reopen a claim that has been disallowed except when new and 
material evidence is presented or secured, as described in 38 
U.S.C.A. § 5108.  See 38 U.S.C. § 5103A(f).

Service connection may be granted for a disability that was 
incurred in or aggravated by active service.  38 U.S.C.A 
§ 1131 (West 1991); 38 C.F.R. § 3.303 (2000).  

The Court has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson, supra. 

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. § 1131 (West 1991); 
38 C.F.R. §§ 3.303, 3.304, 3.306 (2001).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2001).

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service except as to 
defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable evidence 
demonstrates that an injury or disease existed prior thereto.  
Only such conditions as are recorded in examination reports 
are to be considered as noted.  38 U.S.C.A. § 1132, 1137; 
38 C.F.R. § 3.304 (2001).

Under the provisions of 38 U.S.C.A. § 1153 and 38 C.F.R. 
§ 3.306 (2001), a preexisting injury or disease will be 
considered to have been aggravated by service where there is 
an increase in disability during such service, unless there 
is a finding that the increase in disability is due to the 
natural progress of the disease.  The regulation further 
provides that aggravation may not be conceded where the 
disability underwent no increase in severity during service 
on the basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 C.F.R. § 3.306(b).

Clear and unmistakable evidence is required to rebut the 
presumption of aggravation when the pre-service disability 
underwent an increase in severity during service.  38 
U.S.C.A. § 1153; 38 C.F.R. § 3.306(b).  However, temporary or 
intermittent flare-ups of a pre-existing injury or disease 
are not sufficient to be considered "aggravation in 
service" unless the underlying condition as contrasted to 
symptoms, is worsened.  Jensen v. Brown, 4 Vet. App. 304, 
306-307 (1993), citing Hunt v. Derwinski, 1 Vet. App. 292 
(1991).

Notwithstanding the foregoing, congenital or developmental 
defects such as personality disorders are not diseases or 
injuries for the purposes of service connection.  38 C.F.R. 
§ 3.303(c), 4.9 (2001); see also Winn v. Brown, 
8 Vet. App. 510, 516 (1996).


A.  Varicocele

The veteran's service medical records reveal that in April 
1975, upon enlistment to the United States Army Reserves, 
there was an abnormal clinical evaluation of the 
genitourinary system.  The veteran had varicocele in the left 
groin, which was noted to be asymptomatic, and not considered 
disqualifying.  On September 12, 1975, the veteran was seen 
for sore testes.  The observation was varicocele, left.  He 
was referred for a urology consultation, which revealed a 
large left varicocele.  He was then referred for a Medical 
Board examination, which was done on September 19, 1975.  
Therein, clinical evaluation of the genitourinary system 
remained abnormal due to the finding of left varicocele.  The 
examiner indicated that the veteran was not qualified for 
enlistment, due to the disqualifying defect of left 
varicocele.  

On September 19, 1975, the veteran signed a deposition 
request for separation.  Therein he requested discharge from 
the military service by reason of erroneous 
induction/enlistment.  Justification for that request was 
that he did not meet induction/enlistment standards at the 
time of induction/enlistment, as prescribed by military 
standards found in Chapter 2, AR 40-501.  

In a Medical Condition, Physical Profile Record, dated on 
September 20, 1975, the defect was again noted and described 
as being a painful left varicocele.  Under assignment 
restrictions, it was noted that all training would be 
suspended, and that the defect was permanent.  

In an entry made on September 23, 1975, it was noted that the 
veteran had pain, aching, and swelling in the left scrotum.  
Also on September 23, 1975, the examiner, a medical officer, 
reported that the veteran's chief complaint was left 
testicular, left sided pain, particularly aggravated by 
running (emphasis added).  The veteran noted left sided 
testicular pain and left groin pain while he had been in 
basic training.  Physical examination revealed a large left 
varicocele which was painful on palpation.  Laboratory and x-
ray data were unremarkable.  The diagnosis was left 
varicocele.  In the recommendation section, the medical 
officer stated that:

Since this patient does not meet induction standards as 
prescribed by AR 40-501, Chap. 2, Para 2-14q., (I) 
recommend presentation to Medical Board for 
consideration for separation....  This is an EPTS (existed 
prior to service) consideration, not service aggravated.  

Medical Board proceedings, dated on September 24, 1975, 
revealed that the veteran had been on active duty for 3 
weeks, and that he had entered his current tour of active 
duty on August 29, 1975.  The veteran was not present during 
the proceedings, nor did he present any views in his own 
behalf.  By indication in a checklist form, the Medical Board 
determined that the medical condition existed prior to 
service, and prior to entry on active duty, and that the 
condition of left varicocele was not aggravated by active 
duty.  The Board recommended that the veteran be returned to 
duty for separation.  The veteran was discharged from service 
on October 2, 1975.  

By way of a February 1976 rating decision, service connection 
for left varicocele was denied because the RO determined that 
there was no evidence of aggravation of the pre-existing left 
varicocele condition.  In February 1976, the veteran was 
notified of the decision.  He did not appeal the decision, 
and the February 1976 decision became final a year later.  

As was indicated in the introduction, the veteran's claims 
folder was subsequently lost, and rebuilt.  The next 
correspondence received for the record is from the veteran, 
and is dated in July 1996.  At that time, he initiated 
another claim for entitlement to service connection for left 
varicocele, status post varicocelectomy.  

The additional evidence received for the record to reopen the 
veteran's prior finally denied claim, consists of hearing 
testimony, private medical and VA examination records.  

In February 1998, private medical records were associated 
with the veteran's claims folder.  Private hospital records 
show that, in March 1976, the veteran underwent a left 
varicocelectomy.  By history, it was noted that the veteran 
had been discharged from service 6 to 7 months prior because 
of left varicocele, which had caused intermittent dull, and 
aching pain in the left testis and groin.  It was noted that 
the veteran had an episode of approximately one week of 
continuous pain and was evaluated in February 1976 for the 
pain; at which time this surgery was planned in hopes to 
alleviate or improve the pain.  

In May 1999, the veteran testified at a personal hearing at 
the RO.  In essence, the veteran indicated that he had left 
varicocele in service, and that the condition was aggravated 
during service.  He also believed that the surgery performed 
post-service was done incorrectly, in that the testicle was 
pulled too tight, causing him regular pain ever since that 
operation.  

In his July 1999 substantive appeal, the veteran indicated 
that he had been discharged from service for back injuries, 
not testicle injuries, and that he had completed and passed a 
physical examination before being injured in service.  The 
veteran indicated that he had been given full medical 
benefits for 25 years, pursuant to medical decisions made by 
Army doctors at the time of his discharge.  

In January 2000, the veteran underwent VA genitourinary 
examination.  The diagnosis was status post surgical 
procedure on the left scrotum and testicle with mild residual 
discomfort.  

At a personal hearing in November 2001, the veteran testified 
before a travel Board Member that he was not aware that he 
had a left testicle varicocele when he went for his physical 
examination for service entry.  He became aware of the 
condition when the examiner pointed out that he appeared to 
have soreness in the left testicle.  During basic training, 
the condition became problematic.  The veteran again 
expressed that he believed that he had been discharged from 
service due to a back, not testicle, condition.  

In deciding whether the veteran has submitted new and 
material evidence sufficient to reopen the claim, the 
determinative issue becomes whether the veteran has submitted 
additional evidence which is of such significance as to 
warrant consideration in deciding the merits of the claim.  
In this regard, the private medical data submitted to reopen 
the veteran's claim is of significant probative value.  The 
private hospital records, dated in March 1976, and received 
in February 1998, tend to show that the veteran was 
hospitalized within six months of service separation for a 
condition that had continued since service separation and 
worsened to a point that surgery was necessary.  

The newly received evidence adds to the record and has a 
significant effect upon the facts previously considered.  As 
such, the additional evidence is new and material as 
contemplated by 38 C.F.R. § 3.156(a), and provides a basis to 
reopen the claim of service connection for varicocele, left 
testicle.  38 U.S.C.A. § 5108.  Accordingly, inasmuch as new 
and material evidence has been presented, the previously 
disallowed claim is reopened.

Since the claim has been reopened, the Board must next 
determine whether the veteran is entitled to service 
connection for the claimed disorder.  In this case, the Board 
determines that the evidence of record supports a grant of 
service connection for left varicocele.  

First, the Board determines that the veteran was not in sound 
condition when examined at the April 1975 examination for the 
Army Reserves.  The defect of left varicocele was recorded 
and is considered "noted" at service entrance.  Therefore, 
the presumption of a sound condition at service entrance does 
not initially attach in this case.  38 U.S.C.A. § 1132, 1137 
(West 1991); 38 C.F.R. § 3.304 (2000); see also Crowe v. 
Brown, 7 Vet. App. 238 (1994).  Rather, the Board finds that 
the veteran's left varicocele pre-existed service.  

Next, the question becomes whether the preexisting disorder 
was aggravated in service.  Upon review of the evidence of 
record, the Board concludes that the veteran was discharged 
from active duty due to his medical condition of left 
varicocele, which was aggravated in service.  

The fact that the veteran was accepted into service with a 
condition that was basically asymptomatic, but became 
symptomatic with the strenuous activities associated with his 
training, culminating in his separation from service, as well 
as surgery shortly following service, presents a factual 
scenario highly suggestive of "aggravation," particularly 
when resolving reasonable doubt in the veteran's favor.  

Based on these findings, and in light of the fact that the 
veteran currently exhibits what the VA examiner in January 
2000 described as mild residual discomfort, status post 
surgical procedure on the left scrotum and testicle, the 
Board finds that service connection for varicocele, left 
testicle, status post varicocelectomy is warranted on the 
basis of aggravation.  Id.


B.  Low Back

Upon enlistment examination in April 1975, the veteran was 
clinically evaluated as normal for the spine and other 
musculoskeletal areas.  In September 1975, the veteran was 
seen on 2 occasions for complaints of low back pain and 
discomfort in the lower rib cage area.  The injuries 
reportedly occurred 3 days earlier but further details were 
not provided.  Physical examination revealed extra lumbar 
vertebrae, and the impression was mechanical low back pain.  
The veteran was clinically evaluated as normal for spine and 
other musculoskeletal areas at the time of separation 
examination in September 1975.  

Private neurology records dated in May 1996 reveal that the 
veteran sought evaluation for his low back pain.  History was 
furnished to the effect that his complaints related to an 
automobile accident occurring one year previously.  

A private medical record, dated in May 1996, reveals that the 
veteran had a MRI of the thoracic spine.  The impression was 
multiple old (emphasis added) thoracic compression fractures, 
and no neural impingement demonstrated.  

In November 1996, the veteran was hospitalized at VA for a 
MRI per history of previous back injury in April 1996.  In 
records developed in association with this admission, the 
veteran furnished history to the effect that his physician 
had told him an MRI showed "three compression fractures that 
were 20 years old, and two new bulging discs."  The veteran 
tolerated his hospital stay well, and still complained of 
lower back pain, but cord compression or root impingement or 
radiculopathy was ruled out.  During his hospital stay, he 
again reported having had back pain for 8 months following 
the motor vehicle accident.  By history, it was noted that 
the veteran's car was hit from the rear.  The veteran 
reportedly visited a chiropractor a few times, and felt 
better.  He started having pain in the low back, with 
radiating numbness and tingling.  His condition at the time 
of discharge was stable, with complaints of mild low back 
pain.  

In November 1996, the RO denied entitlement to service 
connection for compression fracture of the vertebrae in the 
low back, as not being shown in service. 

VA outpatient treatment records show that the veteran had 
continued complaints of low back pain from November 1996 to 
January 1997.  He underwent physical therapy during that 
time.  The records are silent for an opinion indicating that 
the veteran's low back pain originated in service.  

The most recent VA treatment records, dated from 1999 to 
2000, mostly highlight the veteran's onset of multiple 
sclerosis.  In that regard, much neurological testing has 
been reported; but, again, the records do not include an 
opinion which indicates that the veteran's currently claimed 
low back pain originated in service.  

In May 1999, the veteran testified at a personal hearing at 
the RO.  The veteran recounted injuring his back in service 
during a football game.  

In January 2000, the veteran underwent a VA orthopedic 
examination.  In the diagnosis section, the examiner stated 
there was discogenic disease of the lumbosacral area as well 
as progressive multiple sclerosis.

In November 2001, the veteran testified at a personal hearing 
before the undersigned Board Member.  He again stated that he 
injured his back in service.  He indicated that he was told 
that he was being discharged from service because of his 
back.   

As was indicated elsewhere in this decision, the veteran's 
claims folder was missing and rebuilt.  Other than the 
service entries regarding mechanical low back pain, there are 
no records that speak directly to the veteran's current back 
problem as other than from a motor vehicle accident in 1996.  
Most of the medical records are from 1996, and appear to be 
developed subsequent to a motor vehicle accident which 
occurred during that year.  Basically, the medical evidence 
of record does not support a finding that the claimed 
condition was sustained in service.  

The veteran contends, through his personal hearing testimony 
that he sustained a back injury in service while playing 
football; and that he was later discharged from service due 
to the injury.  In that regard, the Medical Board findings at 
the time of service separation did not mention a back injury, 
and the documents of record reflect the veteran was 
discharged because of varicocele.  His own opinions and 
statements linking his back disorder to service, are not 
competent evidence in this case.  While a lay person is 
competent to provide evidence on the occurrence of observable 
symptoms during and following service, such a lay person is 
not competent to make a medical diagnosis or render a medical 
opinion, which relates a medical disorder to a specific  
cause.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-495  
(1992).  Although there is an MRI study in 1996 referring to 
"multiple old compression fractures," the factual 
circumstances in this case do not present a reasonable basis 
for relating such injuries to the veteran's brief period of 
service, many years earlier, particularly in the absence of 
any obtainable documentation of treatment for such related 
problems until after a motor vehicle accident in early 1996.  

Neither is the Board competent to supplement the record with 
its own unsubstantiated medical conclusions as to whether the 
veteran's low back disorder is related to a disease or injury 
incurred during service.  See Colvin v. Derwinski, 1 Vet. 
App. 171, 175 (1991).  Accordingly, and based upon a full 
review of the record, the Board finds that the evidence is 
not so evenly balanced as to require application of the 
benefit of the doubt in favor of the veteran.  Gilbert v.  
Derwinski, supra. 


ORDER

New and material evidence having been presented, the claim 
for entitlement to service connection for varicocele, left 
testicle, status post varicocelectomy is reopened.  

Service connection for varicocele, left testicle, status post 
varicocelectomy is granted.  

Service connection for residuals of a low back injury with 
compression fractures is denied.


		
	JEFF MARTIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

